IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                          :   No. 2259 Disciplinary Docket No. 3
                                          :
JAMES JOHN WALSH                          :   No. 6 DB 2017
                                          :
                                          :   Attorney Registration No. 310107
                                          :
                                          :   (Philadelphia)




                                       ORDER


PER CURIAM


       AND NOW, this 31st day of July, 2017, on certification by the Disciplinary Board

that James John Walsh, who was suspended for a period of three months, has filed a

verified statement showing compliance with the order of suspension and Pa.R.D.E. 217,

and there being no other outstanding order of suspension or disbarment, James John

Walsh is reinstated to active status. James John Walsh remains subject to a nine-

month period of probation with conditions, as outlined in this Court’s Order dated March

22, 2017.